                                                                         FILED
                                                                         JUN O6 2019
                      IN THE UNITED STATES DISTRICT COURTcr rk s . . c
                                                           e , U. 0 rstnct ourt
                        FOR THE DISTRICT OF MONTANA        orstrictOtMontana
                              GREAT FALLS DIVISION             GrealFalls



  UNITED STATES OF AMERICA,                   CR 13-97-GF-BMM-JTJ

                    Plaintiff,               FINDINGS AND
                                             RECOMMENDATIONS
          vs.

  BRANDON WAYNE GLOVER,

                    Defendant.


                                      I. Synopsis

         Defendant Brandon Wayne Glover (Glover) has been accused of violating

the conditions of his supervised release. Glover admitted alleged violations 1 and

3. Glover's supervised release should be revoked. Glover should be placed in

custody for 6 months, with 54 months of supervised release to follow.

                                      II. Status

         Glover pleaded guilty to Possession with Intent to Distribute

Methamphetamine on January 9, 2014. (Doc. 20). The Court sentenced Glover to

80 months of custody, followed by 5 years of supervised release. (Doc. 32).

Glover's current term of supervised release began on February 14, 2019. (Doc. 38

at 1).
      Petition

      The United States Probation Office filed a Petition requesting that the Court

revoke Glover's supervised release on May 20, 2019. (Doc. 38). The Petition

alleged that Glover had violated the conditions of his supervised release: 1) by

using methamphetamine; 2) by having access to dangerous weapons; and

3) by knowingly interacting with a person convicted of felony without first

obtaining the approval of his probation officer.

      Initial appearance

      Glover appeared before the undersigned for his initial appearance on

June 5, 2019. Glover was represented by counsel. Glover stated that he had read

the petition and that he understood the allegations. Glover waived his right to a

preliminary hearing. The parties consented to proceed with the revocation hearing

before the undersigned.

      Revocation hearing

      The Court conducted a revocation hearing on June 5, 2019. Glover

admitted that he had violated the conditions of his supervised release: 1) by using

methamphetamine; and 2) by knowingly interacting with a person convicted of

felony without first obtaining the approval of his probation officer. The

government moved to dismiss alleged violation 2. The Court granted the motion.

                                         2
The violations admitted by Glover are serious and warrant revocation of Glover's

supervised release.

      Glover's violations are Grade C violations. Glover's criminal history

category is IV. Glover's underlying offense is a Class B felony. Glover could be

incarcerated for up to 36 months. He could be ordered to remain on supervised

release for up to 60 months, less any custody time imposed. The United States

Sentencing Guidelines call for a term of custody of 6 to 12 months.

                                   III. Analysis

      Glover's supervised release should be revoked. Glover should be

incarcerated for 6 months, with 54 months of supervised release to follow. The

supervised release conditions imposed previously should be continued. This

sentence is sufficient but not greater than necessary.

                                  IV. Conclusion

      The Court informed Glover that the above sentence would be recommended

to Judge Morris. The Court also informed Glover of his right to object to these

Findings and Recommendations within 14 days of their issuance. The Court

explained to Glover that Judge Morris would consider a timely objection before

making a final determination on whether to revoke his supervised release and

what, if any, sanction to impose. Glover stated that he wished to waive his right to

                                          3
object to these Findings and Recommendations, and that he wished to waive his

right to allocute before Judge Morris.

The Court FINDS:

      That Brandon Wayne Glover violated the conditions of his supervised
      release: by using methamphetamine; and by knowingly interacting with a
      person convicted of felony without first obtaining the approval of his
      probation officer.

The Court RECOMMENDS:

      That the District Court revoke Glover's supervised release
      and commit him to the custody of the United States Bureau of Prisons
      for a term of 6 months, with 54 months of supervised release to
      follow.

        NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
    RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO
                         OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b )(1 ). A United States district court judge will

make a de novo determination regarding any portion of the Findings and

Recommendations to which objection is made. The district court judge may

accept, reject, or modify, in whole or in part, the Findings and Recommendations.

Failure to timely file written objections may bar a de novo determination by the

district court judge, and may waive the right to appear and allocute before a


                                          4
district court judge.

      DATED this 6th day of June, 2019.




                                      5
